Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 5, 2003, convicting him of conspiracy in the second degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor impermissibly vouched for the credibility of two confidential informant witnesses who testified pursuant to cooperation agreements, or improperly bolstered their testimony, is unpreserved for appellate review (see CPL 470.05 [2]; People v Robinson, 8 AD3d 502, 502-503 [2004]; People v Gibbs, 210 AD2d 4 [1994]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Krausman, J.P., Mastro, Spolzino and Covello, JJ., concur.